Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending. Claims 1-20 are rejected.

Appellant claims priority to Foreign Application Number KR 10-2019-0172335.  Claim 1 reads “changing a rotational speed of the cutting blade…”.  It is noted that the Specifications only support “stop driving of motor/cutter” and one of ordinary skill in the art can interpret “stop” as a speed of zero.  
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The claim of this instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim of copending Application.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

	Double Patenting Rejections will not be revisited and be held in abeyance until allowable subject matter is to be found.
	

Instant Application
Copending Application
20200029496
1. A method of controlling a robot, the method comprising: rotating a cutting blade of the robot; determining a distance between the robot and a person or an animal; and changing a rotational speed of the cutting blade based on the distance between the robot and the person or the animal.

2. The method of claim 1, wherein changing the rotational speed of the cutting blade includes deactivating a motor driving the cutting blade when the distance between the robot and the person or the animal is within a threshold value.

3. The method of claim 1, wherein determining the distance between the robot and the person or the animal includes: obtaining global positioning system (GPS) information of an electronic device associated with the person or the animal; obtaining GPS information of the robot; and determining the distance between the robot and the person or the animal using the GPS information of the electronic device and the GPS information of the robot.

4. The method of claim 1, wherein determining the distance between the robot and the person or the animal includes: emitting an ultrasonic wave toward the person or the animal; and receiving a reflection of the ultrasonic wave from the person or the animal.

5. The method of claim 1, wherein determining the distance between the robot and the person or the animal includes: emitting a radio-frequency (RF) signal; and detecting a reflection of the RF signal from the person or the animal.

6. The method of claim 1, wherein determining the distance between the robot and the person or the animal includes: capturing an image of the person or the animal; analyzing the image of the person or the animal; and calculating the distance between the robot and the person or the animal based on a result of analyzing the image.

7. The method of claim 1, wherein rotating the cutting blade includes operating a motor driving the cutting blade in a first mode, and changing the rotational speed of the cutting blade includes operating the motor in a second mode, and wherein the method further comprises: redetermining the distance between the robot and the person or the animal after changing the rotational speed of the cutting blade; and switching the motor from the second mode to the first mode when the redetermined distance between the robot and the person or the animal is a threshold value or more.

8. The method of claim 1, wherein the robot is a lawn mower robot for cutting grass.

9. The method of claim 3, wherein the electronic device is carried by the person.

10. The method of claim 3, wherein the electronic device is worn by the animal.

11. A robot configured to move in a space, the robot comprising: a wheel that is rotated to move the robot; a cutter; a motor configured to rotate the cutter; a sensor configured to collect sensor data related to a person or animal in an area where the robot is moving; and a processor configured to: determine a distance between the robot and the person or the animal based on the sensor data, and control operation of the motor based on the distance between the robot and the person or the animal.

12. The robot of claim 11, wherein the processor, when controlling the operation of the motor, is configured to stop the motor when the distance between the robot and the person or the animal is within a threshold value.

13. The robot of claim 11, further comprising: a transceiver configured to receive global positioning system (GPS) information of an electronic device associated with the person or the animal, wherein the sensor is configured to detect GPS information of the robot, and wherein the processor determines the distance between the robot and the person or the animal using the GPS information of the electronic device and the GPS information of the robot.

14. The robot of claim 11, further comprising: an emitter configured to output an ultrasonic wave, wherein the sensor is configured to detect a reflection of the ultrasonic wave from the person or the animal, and wherein the processor determines the distance between the robot and the person or the animal based on the ultrasonic wave and the reflection of the ultrasonic wave.

15. The robot of claim 11, further comprising: an emitter configured to output a radio frequency (RF) signal, wherein the sensor is configured to detect a reflection of the RF signal from the person or the animal, and wherein the processor determines the distance between the robot and the person or the animal using the RF signal and the reflection of the RF signal.

16. The robot of claim 11, wherein the sensor captures an image of the person or the animal, and wherein the processor analyzes the image, and calculates the distance between the robot and the person or the animal based on a result of analyzing the image.

17. The robot of claim 11, wherein the processor: controls the motor to switch from operating in a first mode to a second mode when the distance between the robot and the person or the animal is within a threshold value, updates the distance between the robot and the person or the animal while the motor is operating in the second mode, and controls the motor to switch from operating in the second mode to operating in the first mode when the updated distance between the robot and the person or the animal is the threshold value or more.

18. The robot of claim 12, wherein the robot continues to move while the motor is stopped.

19. The robot of claim 13, wherein the electronic device is carried by the person.

20. The robot of claim 13, wherein the electronic device is worn by the animal.
1. A mobile robot, comprising: as the mobile robot, a transceiver; a main body; a weight sensing sensor configured to sense an external force applied to the main body; an obstacle sensing sensor configured to sense an obstacle approaching in a predetermined range; a blade disposed on a lower portion of the main body to cut lawn; and a processor configured to stop driving of the blade, when sensing an external force exceeding a predetermined intensity through the weight sensing sensor or sensing the obstacle in the predetermined range through the obstacle sensing sensor, in the middle of moving while driving the blade, and to stop the movement of the mobile robot, wherein the processor is configured to specify a position of the mobile robot in a work area, based on information received through the transceiver, generate a spatial map corresponding to the work area, and update position information of the obstacle on the spatial map based on the specified position of the mobile robot and a sensing range of the obstacle sensing sensor.

2. The mobile robot of claim 1, wherein the transceiver is configured to receive a wireless signal transmitted from three or more wireless communication anchors disposed in the work area of the mobile robot, and wherein the processor is further configured to specify the position of the mobile robot on the work area based on an incident angle of the wireless signal, when receiving the wireless signal through the transceiver.

3. The mobile robot of claim 2, wherein the processor is further configured to generate a spatial map corresponding to the work area according to the movement of the mobile robot in real time, based on the incident angle of the wireless signal received through the transceiver.

4. The mobile robot of claim 3, further comprising a storage, wherein the processor is further configured to: store, in the storage, temporary node information comprising at least one of position information of the mobile robot, sensing range information of the obstacle sensing sensor, or position information of the sensed obstacle, when the obstacle is sensed in the sensing range of the obstacle sensing sensor, while a spatial map corresponding to the work area is generated, and update the temporary node information on the generated spatial map, when the spatial map has been generated.

5. The mobile robot of claim 3, further comprising a storage for storing the generated spatial map, wherein the processor is further configured to update node information comprising at least one of position information of the mobile robot, sensing range information of the obstacle sensing sensor, or position information of the sensed obstacle on the spatial map stored in the storage, when sensing the obstacle in the sensing range of the obstacle sensing sensor.

6. The mobile robot of claim 2, wherein the transceiver comprises three or more Angle Of Arrival (AOA) antennas, and wherein the processor is further configured to specify the position of the mobile robot on the work area based on the incident angle of the wireless signal, when receiving the wireless signal through the AOA antennas.

7. The mobile robot of claim 2, further comprising a storage, wherein the processor is further configured to store information on a stop point of the lawn cutting in the storage, and move the mobile robot to a charging docking station disposed in a predetermined area of the work area.

8. The mobile robot of claim 7, further comprising a power supply, wherein the processor is further configured to charge power of the power supply, when the mobile robot has been docked to the charging docking station, and request the charging docking station so that a message about the stop of the lawn cutting is transmitted to a mobile terminal through a transceiver provided in the charging docking station.

9. The mobile robot of claim 8, wherein the processor is further configured to move the mobile robot to the stop point of the lawn cutting stored in the storage, when receiving a command to perform the lawn cutting from the mobile terminal through the charging docking station, and control the blade to perform the lawn cutting.

10. The mobile robot of claim 2, wherein the processor is further configured to transmit a message about the stop of the lawn cutting to the mobile terminal through the transceiver, and control the blade to perform the lawn cutting, when receiving a command to perform the lawn cutting through the transceiver from the mobile terminal.

11. The mobile robot of claim 2, wherein the processor is further configured to control the blade to perform the lawn cutting, when the external force applied by exceeding the predetermined intensity to the main body is resolved.

12. The mobile robot of claim 2, wherein the processor is further configured to reset a movement route of the mobile robot to a direction different from a direction where the obstacle has been disposed, when sensing the obstacle through the obstacle sensing sensor, and control the blade to perform the lawn cutting along the reset movement route.

13. The mobile robot of claim 12, further comprising an output interface, wherein the processor is further configured to control the output interface to output at least one of laser light, an ultrasonic wave signal, or a warning sound toward the obstacle so that the obstacle moves, when sensing the obstacle.

14. The mobile robot of claim 13, wherein the processor is further configured to decide a point where the obstacle has been disposed as a fixed obstacle position point, when the obstacle does not move during a predetermined time period, and update the fixed obstacle position point on the spatial map.

15. The mobile robot of claim 7, wherein the processor is further configured to store, in the storage, information on the area where the lawn cutting has been performed in the work area, according to the movement of the mobile robot.

16. The mobile robot of claim 1, wherein the processor is further configured to: set a toggle switch to an ON state or an OFF state, drive the blade, when the toggle switch is in the ON state, and stop the driving of the blade, when the toggle switch is in the OFF state.


	
A patentee or applicant may disclaim or dedicated to the public the entire term, or any terminal part of the term of a patent. 35 U.S.C. 253.  The statue does not provide for a terminal disclaimer of only a specified claim or claims.  The terminal disclaimer must operate with respect to all claims in the patent.  MPEP 804.02.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-8, 11-12, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Einecke US 20180077860.

1. Einecke teaches a method of controlling a robot, the method comprising: 

rotating a cutting blade of the robot; (Einecke para 7; the robotic gardening device would be equipped with blades that are driven by for example an electric motor. Para 23; deactivating rotation of the blades) 

determining a distance between the robot and a person or an animal; and (Einecke para 16; stereo camera depth data [determining a distance] for determining an obstacle as a human or an animal,  and see para 36 disclosing minimum distances to adults or children)

changing a rotational speed of the cutting blade based on the distance between the robot and the person or the animal. (Einecke para 36; The minimum distance that is reached by the autonomous lawn mower 1 can selected to be shorter than the distance when the autonomous lawn mower 1 approaches a child which is illustrated in the left half of FIG. 2. This is a first simple example how the invention works. The behavior that is associated with class “child” can also include switching off the mowing blades or even returning to the base station.)

2. Einecke teaches all of the limitations of claim 1 and further teaches, wherein changing the rotational speed of the cutting blade includes deactivating a motor driving the cutting blade when the distance between the robot and the person or the animal is within a threshold value. (Einecke para 36; The minimum distance [threshold value] that is reached by the autonomous lawn mower 1 can selected to be shorter than the distance when the autonomous lawn mower 1 approaches a child which is illustrated in the left half of FIG. 2. This is a first simple example how the invention works. The behavior that is associated with class “child” can also include switching off the mowing blades or even returning to the base station.)


4. Einecke teaches all of the limitations of claim 1 and further teaches, wherein determining the distance between the robot and the person or the animal includes: 

emitting an ultrasonic wave toward the person or the animal; and receiving a reflection of the ultrasonic wave from the person or the animal. (Einecke para 8; The device furthermore comprises at least one environment sensor that is capable of obtaining information [reflection] from the environment [Fig. 3; person or animal]. Such sensor may be a camera, a sonar sensor [ultrasonic wave], a lidar sensor, a radar sensor, a time of flight sensor, stereo cameras or one or more microphones. Additional information might be provided by bump sensors, IMU's (Inertial Measuring Units) or compass sensors.)


5. Einecke teaches all of the limitations of claim 1 and further teaches, wherein determining the distance between the robot and the person or the animal includes: emitting a radio-frequency (RF) signal; and detecting a reflection of the RF signal from the person or the animal. (Einecke para 8; The device furthermore comprises at least one environment sensor that is capable of obtaining information [reflection] from the environment [Fig. 3; person or animal]. Such sensor may be a camera, a sonar sensor, a lidar sensor, a radar sensor [RF emitting and detecting reflection], a time of flight sensor, stereo cameras or one or more microphones. Additional information might be provided by bump sensors, IMU's (Inertial Measuring Units) or compass sensors.)


6. Einecke teaches all of the limitations of claim 1 and further teaches, wherein determining the distance between the robot and the person or the animal includes: capturing an image of the person or the animal; analyzing the image of the person or the animal; and calculating the distance between the robot and the person or the animal based on a result of analyzing the image. (Einecke para 8; The device furthermore comprises at least one environment sensor that is capable of obtaining information from the environment [Fig. 3; person or animal]. Such sensor may be a camera [camera as an environment sensor for capturing image of person or animal], a sonar sensor, a lidar sensor, a radar sensor [RF emitting and detecting reflection], a time of flight sensor, stereo cameras or one or more microphones. Additional information might be provided by bump sensors, IMU's (Inertial Measuring Units) or compass sensors. Para 16; stereo camera depth data [distance between robot and person or animal as the camera is on the robot] for determining an obstacle as a human or an animal.)


7. Einecke teaches all of the limitations of claim 1 and further teaches, wherein rotating the cutting blade includes operating a motor driving the cutting blade in a first mode, and changing the rotational speed of the cutting blade includes operating the motor in a second mode, and wherein the method further comprises: redetermining the distance between the robot and the person or the animal after changing the rotational speed of the cutting blade; and (Einecke para 36-40; The behavior that is associated with class “child” can also include switching off the mowing blades or even returning to the base station. Thus, if children are playing on the lawn, it can be avoided that the autonomous lawn mower 1 again and again [redetermining] determines humans belonging to the class “child” and thus changes its current driving direction and/or interrupts its cutting operation. Thus, if children are on the ground, the mower can pause its operation for example for a predetermined time interval; the behaviors and events themselves can be parameterized for example with respect to detection distance, number of life forms at the same time, avoidance distance, wait times in base station or the like.)

switching the motor from the second mode to the first mode when the redetermined distance between the robot and the person or the animal is a threshold value or more. (Einecke para 36; the autonomous lawn mower 1 can resume the mowing operation with better efficiency, because now hopefully no children are on the lawn disturbing the operation of the autonomous lawn mower 1.)


8. Einecke teaches all of the limitations of claim 1 and further teaches, wherein the robot is a lawn mower robot for cutting grass. (Einecke para 23; autonomous lawn mower 1 for cutting grass.)


Claim 11 is rejected using the same rejections as made to claim 1; Additionally Einecke teaches:
11. A robot configured to move in a space, the robot comprising: a wheel that is rotated to move the robot. (Einecke para 22; The driving means 2 comprises a drive motor that is mechanically connected to drive wheels in order to propel the vehicle.)


Claim 12 is rejected using the same rejections as made to claim 2. 
Claim 14 is rejected using the same rejections as made to claim 4. 
Claim 15 is rejected using the same rejections as made to claim 5. 
Claim 16 is rejected using the same rejections as made to claim 6. 
Claim 17 is rejected using the same rejections as made to claim 7. 


18. Einecke teaches all of the limitations of claim 12 and further teaches, wherein the robot continues to move while the motor is stopped.
(para 23; Working tool 3 is controlled for activating and deactivating rotation of the blades whereas the drive motors of the driving means 2 are driven in order to propel the entire autonomous lawn mower 1 at a speed and in an intended direction. Also para 36; The behavior that is associated with class “child” can also include switching off the mowing blades or even returning to the base station. and thus changes its current driving direction and/or interrupts its cutting operation.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3, 9, 10, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Einecke as applied to claim above, and further in view of Konrardy US 10,185,327.


3. Einecke teaches all of the limitation of claim 1 wherein determining the distance between the robot and the person or the animal includes: 

Regarding obtaining global positioning system (GPS) information of an electronic device associated with the person or the animal; (Konrardy Fig.1B mobile computing devices #184.1 and 184.2) Also (Konrardy Col.8 line 20; (e.g., a smart phone, a tablet computer, a special purpose computing device, smart watch, wearable electronics, etc.))

obtaining GPS information of the robot; and (Konrardy Fig. 1# 184) 

determining the distance between the robot and the person or the animal using the GPS information of the electronic device and the GPS information of the robot. (Konrardy Col.31 line 60; computer 114 may compare the received location to a current location of the first autonomous vehicle 108, as determined by the GPS unit to identify the distance between the vehicles 108, 182.) Also Col6 line 60; Information may be collected, assessed, and/or shared via applications installed and executing on computing devices associated with various vehicles or vehicle operators, such as on-board computers of vehicles or smartphones of vehicle operators. [It is noted that the mower would be the vehicle i.e. on-bard computer and the person would have the smartphone. As applicant describes in claim 9]
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Einecke in view of Konrardy such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of autonomous path coordination. 

9. Einecke and Konrardy teach all of the limitation of claim 3 and further teach, wherein the electronic device is carried by the person. (Konrardy Col.8 line 20; (e.g., a smart phone, a tablet computer, a special purpose computing device, smart watch, wearable electronics, etc.))
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Einecke in view of Konrardy such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of autonomous path coordination. 

10. Einecke and Konrardy teach all of the limitation of claim 3 and further teach, wherein the electronic device is worn by the animal. (Konrardy Col.8 line 20; (e.g., a smart phone, a tablet computer, a special purpose computing device, smart watch, wearable electronics, etc.)) A person can be an animal. Also animals can ware wearable electronics such as smart phones. 
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Einecke in view of Konrardy such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of autonomous path coordination. 

Claim 13 is rejected using the same rejections as made to claim 3. 
Claim 19 is rejected using the same rejections as made to claim 9. 
Claim 20 is rejected using the same rejections as made to claim 10. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20140032033, 20190113928, 20200362536, 20190075724 [ para 0161] for claim 3. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F; 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664